FILED
                           NOT FOR PUBLICATION                              MAY 21 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



In the Matter of: JOSEF S. FRIWAT,               No. 11-56995

DAN JENKS,                                       D.C. No. 3:11-cv-01631-H-RBB

              Appellant,
                                                 MEMORANDUM *
       v.

BP WEST COAST PRODUCTS, LLC;
UNITED FAMILY, LLC; FIRST
AMERICAN TITLE COMPANY; J.F.
OIL COMPANY, LLC,

              Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                        Argued and Submitted May 9, 2013
                              Pasadena, California

Before: PREGERSON and FISHER, Circuit Judges, and DANIEL, District
        Judge.**




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable Wiley Y. Daniel, Senior United States District Judge for
the District of Colorado, sitting by designation.
      Appellant Dan Jenks challenges the bankruptcy court’s jurisdiction over this

case and its decision to dismiss Jenks’ complaint with prejudice. We affirm.

      Jenks’ complaint challenges the validity of a bankruptcy court’s order

authorizing the sale of real property. His case is related to the original bankruptcy

case. Thus, federal jurisdiction exists and removal from state court was proper.

See McGuire v. United States, 550 F.3d 903, 911-12 (9th Cir. 2008) (“A civil

proceeding is ‘related to’ a title 11 case if ‘the outcome of the proceeding could

conceivably have any effect on the estate being administered in bankruptcy.’”

(quoting In re Fietz, 852 F.2d 455, 457 (9th Cir. 1988))). The bankruptcy court

properly dismissed the complaint because Jenks impermissibly seeks to collaterally

attack a final order of the bankruptcy court. See Travelers Indem. Co. v. Bailey,

557 U.S. 137, 148-54 (2009) (holding that, if a party or its predecessor in interest

had an opportunity to challenge a bankruptcy court’s subject matter jurisdiction to

issue an order, the party may not collaterally attack the order in subsequent

proceedings).

      AFFIRMED.




                                          2